Joseph Murphy brought an action against Daniel Bliss in the Lucas Common Pleas on a promissory note, and the cause was tried to a jury. At the close of all the evidence, Murphy moved the Court to direct a verdict in his favor against the defendants. The motion was overruled and the cause was submitted to the jury. The jury disagreed and were discharged.
Murphy then filed a motion for judgment in his favor, notwithstanding the disagreement of the jury and same was overruled. Murphy thereupon prosecuted error in the Court of Appeals. Bliss, et. moved that the petition in-error be dismissed for the reason that the order of the trial court overruling the motion for a verdict was not such a final order from which error might be prosecuted.
It is claimed by Murphy that the Court of Appeals was in error by granting this motion and by dismissing his petition in error.